


Exhibit 10.26

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

This Settlement Agreement and General Release (hereafter “Agreement”) is entered
into as of this 24th day of November, 2003, between Sidney Landman (“Landman”),
and Ocular Sciences, Inc., USA (the “Company” or “OSI”), effective eight days
after Landman’s signature (the “Effective Date”), as provided in Paragraph 24,
below.

 

WHEREAS, Landman was employed as the Chief Financial Officer of the Company,
pursuant to an Employment Agreement entered into as of November 30, 2000 (the
“Employment Agreement”);

 

WHEREAS, Landman’s employment with the Company was concluded on July 6, 2003
(the “Resignation Date”);

 

WHEREAS, Landman has asserted various claims against the Company arising out of
his employment and the conclusion thereof;

 

WHEREAS, the Parties mutually desire to amicably resolve and settle these
claims;

 

WHEREAS, the Company is willing to provide Landman the consideration set forth
below in exchange for a release of claims by Landman and the other terms set
forth in this Agreement;

 

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, Landman and the Company
hereby agree as follows:

 

1.             Conclusion of Employment.  Landman hereby confirms his
resignation from all positions that Landman held as an officer and employee of
the Company, and any of its subsidiaries, affiliates or related companies,
effective July 6, 2003.

 

2.             Payment of Accrued Wages.  Landman hereby acknowledges that on
the Resignation Date he was paid all accrued wages, including accrued vacation,
less applicable withholding, due and owing him.

 

3.             Company’s Consideration.  As full, sufficient and complete
consideration for Landman’s promises and releases contained herein, the Company
provides the following:

 

a.             Cash Payment.  On January 5, 2004 the Company will pay Landman
two hundred and one thousand two hundred fifty ($201,250) dollars, less
applicable payroll and tax withholdings, by check made payable to “Sidney
Landman.”

 

b.             Relocation Expenses.  On January 5, 2004, the Company will pay
Landman seventy five thousand ($75,000) dollars for anticipated
moving/relocation expenses, less applicable payroll and tax withholdings, by
check made payable to “Sidney Landman.”

 

1

--------------------------------------------------------------------------------


 

c.             Outplacement Assistance.  The Company will continue to pay
Landman’s outplacement fees to Torcheana, Mastrov and Shapiro until May 15,
2004, or until he obtains other employment, whichever occurs earlier.

 

d.             Repayment of Loan Made to Landman.  Landman entered into a
secured, non-interest bearing Promissory Note (the “Note”) in favor of the
Company in the amount of $300,000 (three hundred thousand dollars) as of May 3,
2001. So long as Landman is in compliance with this Agreement, the Company will
forgive two hundred forty thousand ($240,000) dollars of this loan amount on
January 5, 2004, leaving a balance due of sixty thousand ($60,000) dollars. The
balance due of sixty thousand ($60,000) dollars shall be paid by Landman to OSI
in full no later than December 29, 2003, pursuant to the terms of the Note. Upon
payment of this balance in full, the Company shall furnish the Note marked
“cancelled” along with the deed of reconveyance suitable for recording by
Landman. The loan cancellation will be reported to the IRS via Form 1099.

 

e.             Health Benefit Payment.  On January 5, 2004, the Company will pay
Landman Two Thousand Five Hundred Dollars ($2,500) as a health benefit payment,
less applicable payroll and tax withholdings, by check payable to “Sid Landman”.

 

f.              Taxes.  To the extent any taxes may be payable by Landman for
the benefits provided to him by this Agreement beyond those withheld by the
Company, Landman agrees to pay them himself and to indemnify and hold the
Company and the other persons and entities released herein harmless for any tax
assessments, claims, interest or penalties, and associated attorneys’ fees and
costs, resulting from any failure by him to make required tax payments.

 

4.             Acknowledgment of Additional Consideration.  Landman acknowledges
that with the payments and undertakings set forth in Paragraph 3 above, Company
will fully discharge and satisfy all obligations for monies, compensation,
benefits, and/or stock due him by reason of his employment with Company and all
obligations under his Employment Agreement.  Further, these payments and
undertakings will also provide Landman with additional monies and benefits which
are not otherwise due him now, or in the future, and therefore, said payments
constitute valuable consideration for Landman’s release of claims and other
promises set forth herein.

 

5.             General Release of Claims by Landman.

 

a.             Landman, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and employee benefit plans in which Landman is or has been a participant by
virtue of his employment with the Company, from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which

 

2

--------------------------------------------------------------------------------


 

Landman has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof (other than
Company’s obligations to perform the terms of this Agreement), arising directly
or indirectly out of, relating to, or in any other way involving in any manner
whatsoever Landman’s employment by the Company or the conclusion thereof, and
any and all claims arising under federal, state, or local laws or constitutional
provisions relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, claims of any kind that may
be brought in any court of administrative agency, any claims arising under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Older Workers Benefit Protection Act,
the Family and Medical Leave Act, the California Fair Employment and Housing
Act, and all other statutes, ordinances, and regulations applicable to the
employment relationship.

 

b.             This release is not intended to nullify or forfeit any of
Landman’s entitlements or rights, if any, as to his 401(k) plan or unemployment
insurance as a terminated employee.  Further, Landman’s rights under his
Indemnification Agreement with the Company, entered into August 30, 2001, remain
in effect and are not waived by this Settlement Agreement.

 

c.             In accordance with the Older Workers Benefit Protection Act of
1990, Landman acknowledges that he is aware of the following:

 

(i)                                    He has a right to consult with an
attorney before accepting this offer;

 

(ii)                                He has 21 days from the date this offer is
received to consider this offer; and

 

(iii)                            He has seven days after accepting this offer to
revoke his acceptance, and his acceptance will not be effective until that
revocation period has expired.

 

6.             Company Release.  The Company hereby completely releases and
forever discharges Landman and his heirs and assigns, from all claims, rights,
demands, actions, obligations, and causes of action of any and every kind,
nature and character, known or unknown, existing at any time up to the effective
date of this Agreement, which the Company may now have, or has ever had, against
and arising from or in any way connected with Landman’s employment with the
Company, any actions during his employment, and the conclusion thereof,
including, but not limited to, any and all claims which are in any way related
to the subject matter of this Agreement (other than Landman’s obligations to
perform the terms hereof).  This release covers all statutory, common law,
constitutional and other claims, including, but not limited to, all contract
claims (express or implied); any tort claim of any nature; any claims under
federal, state, county or municipal statute or ordinance; any claim for
attorneys’ fees, costs or expenses or interest on any sums allegedly due; any
claims under the California Constitution; any other laws or regulations which
relate to Landman’s employment or to the relationship between the parties.

 

3

--------------------------------------------------------------------------------


 

7.             Mutual Waiver Of Unknown Future Claims.  The Parties have read or
been advised of section 1542 of the Civil Code of the State of California, which
provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

The Parties understand that section 1542 gives them the right not to release
existing claims of which they are not now aware, unless they voluntarily choose
to waive this right. Having been so apprised, they nevertheless hereby
voluntarily elect to and do waive the rights described in section 1542, and
elect to assume all risks for claims that now exist in their favor, known or
unknown.

 

8.             Mutual Nonadmission.  It is understood and agreed that neither
this Agreement, nor the furnishing of the consideration for this Agreement,
shall be construed as an admission of liability or wrongdoing of any kind by
Landman or the Company.

 

9.             Mutual Confidentiality Agreement.  The parties agree that, upon
execution of this Agreement, the existence of and the terms and conditions of
this Agreement will be held strictly confidential.

 

a.                                       The parties shall not disclose,
discuss, or reveal the existence of or the terms of this Agreement, to any
person, entity, or organization, except:

 

1.                                       all parties may disclose to their legal
counsel, financial advisors, insurance representatives, taxing authorities, and
any other entity for which reporting of income or expenses under this Agreement
is required;

 

2.                                       the Company may disclose to its
corporate officers, directors, investors and employees as business needs
dictate;

 

3.                                       the Company may disclose to the
Securities and Exchange Commission as required by law;

 

4.                                       Landman may disclose to his immediate
family members; and, if necessary, to his outplacement professionals providing.
business coaching assistance.

 

5.                                       all parties may disclose as necessary
to protect their rights under this Agreement; and

 

6.                                       all parties may disclose as required by
subpoena, court order, or other applicable law, after first giving immediate
notice to the opposing party or its counsel, as applicable, within three (3)
days

 

4

--------------------------------------------------------------------------------


 

of receipt so as to enable that party to keep the terms and conditions of this
Agreement confidential.

 

b.                                      If any party discloses the terms or
conditions of this Agreement to a third party under any of the circumstances
permitted in paragraph a. above, the party making the disclosure shall
specifically advise the recipient of the confidentiality provision herein and
shall expressly condition this disclosure upon the recipient’s agreement to
maintain the confidentiality of this Agreement to the fullest extent
practicable, except this condition will not apply where disclosure is required
by law.

 

c.                                       If a party is asked about this
Agreement or about the disputed claim which is the subject of this Agreement, no
comment shall be made other than “the matter has been amicably resolved.”

 

d.                                      If any party violates any of the
promises of confidentiality contained herein, any other party, in addition to
other rights and remedies available under this Agreement, shall be entitled to
immediate injunctive relief, restraining the breaching party from committing or
continuing any violation of these provisions, as well as a court action for
monetary damages, and any other remedies available in law or equity.

 

10.           Mutual Covenant Not to Sue.

 

a.             To the fullest extent permitted by law, at no time subsequent to
the execution of this Agreement will any of the parties hereto pursue, or cause
or knowingly permit the prosecution, in any state, federal or foreign court, or
before any local, state, federal or foreign administrative agency, or any other
tribunal, any charge, claim or action of any kind, nature and character
whatsoever, known or unknown, which any party may now have, has ever had, or may
in the future have against any other part, which is based on whole or in part on
any matter covered by this Agreement.

 

b.             If either party breaches the provisions of this paragraph and
makes a claim or files a lawsuit based on legal claims that are released in this
Agreement, the breaching party will pay for all costs incurred by the other
party, including reasonable attorneys’ fees, in defending against such claim.

 

c.             Nothing in this paragraph shall preclude either party from
seeking to enforce the terms of this Agreement.

 

11.           Mutual Nondisparagement.  Landman agrees that neither he nor
anyone acting by, through, under or in concert with him shall disparage or
otherwise communicate negative statements or opinions about the Company, its
Board members, officers, employees, products or business. The Company agrees
that neither its Board members nor its officers shall disparage or otherwise
communicate negative statements or opinions about Landman.

 

5

--------------------------------------------------------------------------------


 

12.           Confidential Information; Return of Company Property.

 

a.             Landman hereby expressly confirms his continuing obligations to
the Company pursuant to the Confidential Information and Invention Assignment
Agreement executed by Landman on November 27, 2000 (the “Confidentiality
Agreement”).

 

b.             Landman shall immediately deliver to the Company all originals
and copies of correspondence, drawings, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents, or any other documents
containing Confidential Information (as defined in the Confidentiality
Agreement) about the Company’s customers, business plans, marketing strategies,
products, processes or business of any kind and/or which contain proprietary
information or trade secrets.

 

c.             Landman shall immediately return to the Company all equipment of
the Company in his possession or control, except his cell phone and laptop,
which Landman may retain exclusively for his own use.

 

13.           Waiver of Right to Reemployment.  Landman agrees that he will not
be entitled to any further employment with the Company.  He therefore waives any
claim now or in the future to other employment or reemployment with OSI, or any
of its related entities, and agrees that he will not apply for nor accept
employment with OSI or any of its related entities in the future.

 

14.           In the Event of a Claimed Breach.

 

a.             All controversies, claims and disputes arising out of or relating
to this Agreement, including without limitation any alleged violation of its
terms, shall be resolved by final and binding arbitration before a single
neutral arbitrator in Contra Costa County, California, in accordance with the
Employment Dispute Resolution Rules of the Judicial Arbitration and Mediation
Service (JAMS).  The arbitration shall be commenced by filing a demand for
arbitration with JAMS within fourteen (14) days after the filing party has given
notice of such breach to the other party.  Unless otherwise provided by law, the
arbitrator shall award attorneys’ fees and costs to the prevailing party.

 

b.             Notwithstanding the foregoing, it is acknowledged that it will be
impossible to measure in money the damages that would be suffered by the parties
if either party fails to comply with any of the obligations under Paragraphs 9
and 11 hereof, and that in the event of any such failure, the injured party will
be irreparably damaged and will not have an adequate remedy at law.  The
non-breaching party shall, therefore, be entitled to injunctive relief,
including specific performance, to enforce such obligations, and if any action
shall be brought in equity to enforce any of the provisions of Paragraphs 9 and
11 of this Agreement, the breaching party shall not raise the defense that there
is an adequate remedy at law.

 

15.           Complete and Voluntary Agreement.  Except for the 2000
Confidential Information Agreement, Landman’s Employment Agreement and
Promissory Note, and the Indemnification Agreement of August 30, 2001, this
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Landman expressly warrants that he has read and fully understands this
Agreement; that he is not executing this Release in reliance on

 

6

--------------------------------------------------------------------------------


 

any promises, representations or inducements other than those contained herein;
and that he is executing this Release voluntarily, free of any duress or
coercion.

 

16.           Agreement Not to be Construed Against Drafter.  This Agreement
shall not be construed in favor of or against either of the parties hereto,
regardless of which party initially drafted it.  This Agreement has been
reviewed and revised by both parties, each having the opportunity to consult
with their respective counsel, and the terms and conditions hereof were
determined through arms-length negotiations by the parties.

 

17.           Headings Not to be Relied Upon in Construing This Agreement.  The
paragraph headings used in this Agreement are for convenience of reference only,
and they shall not be relied upon in construing or interpreting this Agreement.

 

18.           Modification.  No modification, amendment or waiver of any
provision of this Agreement will be effective unless in writing signed by
Landman and an authorized representative of the Company.

 

19.           Revocation Period.  Landman understands that he has twenty one
(21) days in which to consider whether he should sign this Agreement, and that
if he signs this Agreement, he will be given seven (7) days following the date
he signs this Agreement to revoke it, and that this Agreement will not be
effective until after this seven-day period has lapsed.

 

20.           Choice of Law.  This Agreement shall in all respects be governed
and construed in accordance with the laws of the State of California, including
all matters of construction, validity and performance, without regard to
conflicts of law principles.

 

21.           Notices.  All notices, demands or other communications regarding
this Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:

 

a.                                       If to the Company:
Ocular Sciences, Inc., USA
1855 Gateway Boulevard, 7th Floor
Concord, CA 94520-3400
Attn: CEO [or Vice President of Human Resources]
Phone: 1-925-969-7000
Fax: 1-925-969-7123

 

b.                                      If to Landman:
Sidney Landman
1106 Peacock Creek Drive
Clayton, CA 94521

 

22.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

23.           Savings Clause.  Should any provision of this Agreement be
determined to be invalid by a court or government agency of competent
jurisdiction, it is agreed that such determination will not affect the
enforceability of the other provisions herein.

 

24.           Effective Date.  This Agreement shall become effective on the
eighth (8th) day following the date it is signed by Landman, provided it has
been signed by the Company.

 

Dated:

1 December, 2003

 

/s/ Greg Zimmerman

 

 

for Ocular Sciences, Inc.

 

 

 

 

Dated:

11/24/03

 

/s/ S.B. Landman

 

 

Sidney Landman

 

 

 

 

APPROVED AS TO FORM

 

 

 

 

 

 

FRANKEL & GOLDWARE

 

 

 

 

Dated:

11/24/03

 

/s/ Richard Frankel

 

 

Richard Frankel, Esq.

 

 

 

FENWICK & WEST LLP 

 

 

 

 

Dated:

11/25/03

 

/s/ Richard Frankel

 

 

Victor Schacter, Esq.

 

8

--------------------------------------------------------------------------------
